12/08/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0010



                            No. DA 21-0010

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

THERESE ANNE ELKINTON,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including January 19, 2022, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                 December 8 2021